Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the monthly distribution period from September 1, 2007 to September 30, 2007 Commission File Number of issuing entity: 333-131356-04 USAA Auto Owner Trust 2007-1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-122759 USAA Acceptance, LLC (Exact name of depositor as specified in its charter) USAA Federal Savings Bank (Exact name of sponsor as specified in its charter) Delaware 72-6216179 (State or other jurisdiction of incorporation (I.R.S. Employer or organization of the depositor) Identification No.) One Rodney Square 920 King Street, 1 st Floor Wilmington, Delaware (Address of principal executive offices of the depositor) (Zip Code) (302)888-7536 (Telephone number, including area code) 1 Title of Class Registered/reporting pursuant to (check one) Name of exchange Section 12(b) Section 12(g) Section 15(d) (If Section 12(b)) A-1 [] [] [_ X _] A-2 [] [] [_ X _] A-3 [] [] [_ X _] A-4 [] [] [_ X _] B [] [] [_ X _] Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes No |X| 2 Part I  Distribution Information Item 1. Distribution and Pool Performance Information . The description of the distribution and pool performance for the distribution period from September 1, 2007 to September 30, 2007 is provided on the monthly statement attached as Exhibit 99.1 to this Form 10-D. Distributions are made by the Trustee (on behalf of the issuing entity) to Noteholders pursuant to the Indenture, dated as of June 19, 2007, between USAA Auto Owner Trust 2007-1, as issuer (the Trust) and The Bank of New York, as indenture trustee (the Indenture Trustee) and the Sale and Servicing Agreement, dated as of June 19, 2007, between the Trust, USAA Acceptance, LLC, as depositor, USAA Federal Savings Bank, as seller and servicer and the Trust. Capitalized terms used but not defined in this report on Form 10-D (including the Monthly Statement to Noteholders attached hereto as Exhibit 99.1) are used as defined in the Indenture and the Sale and Servicing Agreement filed on Form 8-K with the Securities and Exchange Commission. See the Indenture, the Sale and Servicing Agreement and the Prospectus Supplement dated June 11, 2007 filed with the Commission on June 14, 2007 pursuant to Rule 424(b)(5) of the Securities Act for a description of transaction parties, calculation formulas, allocations and purposes of the distribution and pool performance information in Exhibit 20.1. Part II  Other Information Item 3. Sales of Securities and Use of Proceeds . On June 19, 2007, the Trust transferred in a private placement in reliance on Section 4(2) of the Securities Act, a trust certificate evidencing a 100% beneficial interest in the Trust to the Depositor as partial consideration for the transfers of the receivables to the trust on that day. Item 9. Exhibits . Exhibit No. Description 99.1 Monthly Statement furnished to Noteholders 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Servicer has duly caused this report to be signed on behalf of the Issuing Entity by the undersigned hereunto duly authorized. USAA FEDERAL SAVINGS BANK /s/ MICHAEL J. BROKER By: Michael J. Broker Name: Michael J. Broker Title: Vice President Dated: October 22, 2007 4 Exhibit Index Exhibit 99.1 Monthly Statement to Noteholders
